NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER EDWARD FERGUSON,                    No.    18-16564

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01525-APG-NJK

 v.
                                                MEMORANDUM*
CHAD BAKER, officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Christopher Edward Ferguson appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional violations

in connection with the seizure and impoundment of his vehicle. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th

Cir. 2011). We reverse and remand.

      The district court dismissed Ferguson’s Fourth Amendment unlawful seizure

and Fourteenth Amendment due process claims for failure to state a claim.

However, Ferguson alleged that his vehicle was impounded after he was cited for

driving without a valid license and for not having car insurance, even though the

vehicle was parked 200 yards from Ferguson’s home and Ferguson offered to have

a family member retrieve the vehicle for him. Ferguson also alleged that his

vehicle was sold without any notice to him and before he had an opportunity to

contest the wrongful seizure of the vehicle in court. These allegations were

“sufficient to warrant ordering [defendants] to file an answer.” Wilhem v. Rotman,

680 F.3d 1113, 1116 (9th Cir. 2012); see also Yagman v. Garcetti, 852 F.3d 859,

864 (9th Cir. 2017) (“[T]he Constitution requires some kind of . . . hearing before

the State deprives a person of liberty or property.” (citation omitted)); United

States v. Caseres, 533 F.3d 1064, 1075 (9th Cir. 2008) (concluding that community

caretaking rationale did not justify the impoundment of an unlicensed driver’s car

which was legally parked in a residential area and did not pose a hazard or

impediment to other traffic); Miranda v. City of Cornelius, 429 F.3d 858, 866 (9th

Cir. 2005) (“An officer cannot reasonably order an impoundment in situations

where the location of the vehicle does not create any need for the police to protect


                                          2                                    18-16564
the vehicle or to avoid a hazard to other drivers.”). We therefore reverse the

district court’s dismissal of the action and remand for further proceedings.

      REVERSED and REMANDED.




                                          3                                      18-16564